 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1036 
In the House of Representatives, U. S.,

March 9, 2010
 
RESOLUTION 
Recognizing the contributions of Korean Americans to the United States. 
 
 
Whereas, on January 13, 1903, the arrival of 102 pioneer Korean immigrants to the United States marked the first chapter of Korean immigration in this country; 
Whereas the Korean War began 60 years ago this June and impacted the lives of millions of Koreans; 
Whereas thousands of Koreans, fleeing from war and poverty, came to the United States seeking opportunities; 
Whereas Korean Americans, like thousands of immigrants to the United States before them, have built strong families and contributed to dynamic communities; 
Whereas more than a million people in the United States can trace their roots to Korea; 
Whereas the Centennial Committees of Korean Immigration and Korean Americans have designated January 13 of each year as Korean American Day to commemorate the first step of the long and prosperous journey of Korean Americans in the United States; and 
Whereas Korean Americans have contributed significantly to the development of the arts, sciences, engineering, medicine, government, military, education, and the economy in the United States: Now, therefore, be it  
 
That the House of Representatives urges all people in the United States to recognize the invaluable contributions Korean Americans have made to this Nation. 
 
Lorraine C. Miller,Clerk.
